The opinion was delivered
Per Curiam.
— Where there is no rule of court to the contrary, a short plea is good, even of bankruptcy, unless the plain*204tiff gives notice that a plea at length is required.'' At all events, it cannot be treated as a nullity, and the^ evidence to prove it excluded as irrelevant.
The principle illustrated in Richards v. Nixon, 20 Stat. R. 19, shows fully enough that the amendment ought to have been allowed.
Judgment reversed, and new trial awarded, and record remitted.